Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 8, 9, 11-13, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080147611 A1 to Kiyomatsu, Hisanor. in view of US 20080147611 A1 to Bennett; Jeffery

Re: Claim(s) 1, 12
Kiyomatsu discloses an artificial intelligence server comprising: a communication interface configured to communicate with a display device and a refrigerator; and a processor (Fig. 3 – server 26 communicates via 5 (i.e. a communication interface) with computer 3.  Computer 3 comprises a display device 2.  Fig. 1 depicts that computer 3 resides locally within refrigerator 1.  Therefore, a server configured to communicate with a display device and refrigerator via a communication interface is disclosed),
configured to: in response to the display device displaying 
receive, from the refrigerator, available ingredient information about ingredients in the refrigerator (Fig. 10 and 0065-0066 – Step 94 - The user then presses a recipe confirmation button (not shown) displayed on the display panel 13 of the refrigerator 1 (step 93). The processing device 21 refers to the databases 23, 30, and selects a recommended recipe based on the present remaining item quantities (step 94) … The processing device 21 of the refrigerator 1 checks recipes and the database against each other to output, to the display panel 13, recipes that can be prepared from items stored in the refrigerator 1);
transmitting, to the display device, information about making the dish by using the ingredients in the refrigerator (Fig. 10 and 0065-0066 – Step 95 - the display panel 13 displays the recommended recipe and also lacking items to be purchased for the recommended recipe(step 95) … The processing device 21 of the refrigerator 1 checks recipes and the database against each other to output, to the display panel 13, recipes that can be prepared from items stored in the refrigerator 1 and information of items that lack for a certain recipe).
Kiyomatsu does/do not appear to explicitly disclose that the method of displaying (and selecting) a dish is by way of an image of said dish.  
However, attention is directed to Bennett which discloses said limitations (Fig. 2 – 204, 206, 208, 216.  Figs. 3A and 3C – user selects a picture of a food dish from a plurality of food dishes presented to the user.  0017-0019 – Detail regarding user selection of dish by image is disclosed.  0018 - the method may link the user to websites of restaurants, recipe descriptions, or food markets where the user's selected items may be found)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kiyomatsu invention by employing the teaching as taught by Bennett to provide the ability to provide to a user the ability to perform image selection of a dish and provide a recipe for a selected dish to the user.  The motivation for the combination is given by Bennett (0001-0002 - The present invention relates to the field of Internet applications. In particular, the present invention relates to a method and system for searching for a meal using the Internet … there is a need for an improved method for searching for a meal using the Internet).
Kiyomatsu further discloses a method corresponding to the artificial intelligence server of claim 1 as required by claim 12 (See at least Fig. 10).

Re: Claim(s) 2, 13
Kiyomatsu in view of Bennett discloses those limitations as set forth in the rejection of claim(s) 1 above.
Kiyomatsu further discloses wherein the processor is further configured to: search a plurality of recipes to find a recipe for making the dish with the ingredients in the refrigerator, and in response to finding the recipe among the plurality of recipes, transmit the recipe to the display device (0066 - The processing device 21 of the refrigerator 1 checks recipes and the database against each other to output, to the display panel 13, recipes that can be prepared from items stored in the refrigerator 1.  The Examiner notes that a plurality of recipes are checked).

Re: Claim(s) 5, 16
Kiyomatsu in view of Bennett discloses those limitations as set forth in the rejection of claim(s) 1 above.
Kiyomatsu further discloses wherein the processor is further configured to: transmit, to the display device, information indicating that the dish cannot be made with the ingredients in the refrigerator when a recipe for making the dish with the ingredients in the refrigerator is not found among the plurality of recipes after the search is completed (0065-0066 - he display panel 13 displays the recommended recipe and also lacking items to be purchased for the recommended recipe … The processing device 21 of the refrigerator 1 checks recipes and the database against each other to output, to the display panel 13, recipes that can be prepared from items stored in the refrigerator 1 and information of items that lack for a certain recipe).

Re: Claim(s) 8, 19
Kiyomatsu in view of Bennett discloses those limitations as set forth in the rejection of claim(s) 1 above.
Kiyomatsu further discloses wherein the processor is further configured to: determine a second dish that can be made using the ingredients in the refrigerator, and transmit information about the second dish to the display device (0066 - The processing device 21 of the refrigerator 1 checks recipes and the database against each other to output, to the display panel 13, recipes that can be prepared from items stored in the refrigerator 1.  The Examiner notes that a plurality of recipes are checked and output to the display panel (i.e. at least a first and second recipe are displayed)).

Re: Claim(s) 9
Kiyomatsu in view of Bennett discloses those limitations as set forth in the rejection of claim(s) 1, 2, and 8 above.
Kiyomatsu does/do not appear to explicitly disclose wherein the processor is further configured to: in response to receiving cooking selection information from the display device based on the information about the second dish, transmit a second recipe to the display device, the second recipe corresponding to the second dish.
However, further attention is directed to Bennett which discloses said limitation (Fig. 4A and 0021 - assuming the user has selected Dish n in FIG. 3, the method shows the user one or more alternative dishes (404) with "People Who Selected Dish n Also Like The Following Dishes" sign (402). A "Replace Dish n With This Dish" button (405) is associated with each of the dishes to allow the user to replace Dish n with an alternative dish of her choice).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kiyomatsu invention by employing the teaching as taught by Bennett to provide the ability to provide to a user the ability to select another/alternate dish (i.e. a second dish) and receive the recipe for said second dish.  The motivation for the combination is given by Bennett (0001-0002 - The present invention relates to the field of Internet applications. In particular, the present invention relates to a method and system for searching for a meal using the Internet … there is a need for an improved method for searching for a meal using the Internet).

Re: Claim(s) 11, 20
Kiyomatsu in view of Bennett discloses those limitations as set forth in the rejection of claim(s) 1 above.
Kiyomatsu further discloses wherein the available ingredient information includes an image of the ingredients in the refrigerator or identification information of the ingredients in the refrigerator (Fig. 4 and 0053 - The item information stored in the database 30, which is stored in the computer 3, includes the ID of each item).

Claim(s) 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyomatsu in view of Bennett as applied to claims 1 and 2 above, and further in view of US 20180089540 A1 to Merler; Michele et al.

Re: Claim(s) 3, 14
Kiyomatsu in view of Bennett discloses those limitations as set forth in the rejection of claim(s) 1 and 2 above.
Kiyomatsu in view of Bennett does/do not appear to explicitly disclose wherein the processor is further configured to: receive the image from the display device based on a recipe request of a user watching the display device.
However, further attention is directed to Merler which discloses said limitation (Fig. 1 and 0022 - the semantic-aware classifier 102 may be connected or operatively coupled to various other systems or devices that are the source of input images 101 or the destination for classification results 103. In some embodiments, the source of input images 101 and the destination for classification results 103 are the same. For example, a mobile device such as a smartphone may be the source of input images 101 and the destination for classification results 103. The visual recognition system 100 itself may be implemented on such a mobile device or otherwise be part of a computing node, cloud computing environment or other processing platform as will be discussed in further detail below with respect to FIGS. 8-10.  0025 - Food recognition is one application domain for visual recognition … It would be desirable to provide a food recognition engine as part of such an application on a mobile device such as a smartphone, such that the user can take pictures of food dishes for automatic nutrition intake tracking or other uses such as meal planning, recognition of recipes for generation of shopping lists to create food dishes, etc. 0058 - a user may wish to take a picture of a food dish on a mobile device and use classification results to identify a recipe for the food dish).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kiyomatsu in view of Bennett invention by employing the teaching as taught by Merler to provide the ability for a remote server to receive an image (i.e. selected) via a remote device and analyze said image in order to determine a recipe for making the food dish depicted in said image. The motivation for the combination is given by Merler (0025 - It would be desirable to provide a food recognition engine as part of such an application on a mobile device such as a smartphone, such that the user can take pictures of food dishes for automatic nutrition intake tracking or other uses such as meal planning, recognition of recipes for generation of shopping lists to create food dishes, etc.).

Claim(s) 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyomatsu in view of Bennett in view of Merler as applied to claim 3 above, and further in view of US 20140193783 A1 to Jeong; Hyocheol et al.

Re: Claim(s) 4, 15
Kiyomatsu in view of Bennett in view of Merler discloses those limitations as set forth in the rejection of claim(s) 3 above.
Kiyomatsu in view of Bennett in view of Merler does/do not appear to explicitly disclose wherein the processor is further configured to: receive user information of the user watching the display device, and select the recipe from among the plurality of recipes based on at least one of a gender or age of the user based on the user information.
However, further attention is directed to Jeong which discloses said limitation (Fig. 1 – refrigerator 100 comprises display 110.  0071 - The display 110 is configured to display a state relating to an operation of the refrigerator. Further, the display 110 serves as a manipulating means which allows a user to perform his or her desired function through the touch panel mounted therein.  The Examiner notes that manipulation of a touch panel within a display would require the user to be looking as said display (i.e. watching).  Figs. 2-4.  0072 -  FIG. 2 is a front view illustrating an initial screen 200 for providing a meal plan.  0077 - FIG. 3 is a front view illustrating a family information screen 300 shown when the family information input button 212 is touched.  0082 - Upon selection of the family addition button 302, the current screen is moved to the personal information input screen 350 of FIG. 4.  0083 - Referring to FIG. 4 back, a name input window 354 is positioned on the right side of the profile image 352. Upon touch of the name input window 354, a virtual keyboard is popped up on a screen for input of a text. A body information box is positioned below the profile image. The body information box includes a sex box 360, an age box 362, a height box 364 and a weight box 366. Personal information input to the body information box may be utilized as reference information when determining a meal plan.  The Examiner notes that sex and age are used in determining a meal plan).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kiyomatsu in view of Bennett in view of Merler invention by employing the teaching as taught by Jeong to provide the ability to determine a meal plan based upon profile information of a user of the refrigerator, wherein said profile information includes gender and age.  The motivation for the combination is given by Jeong (0009 - an aspect of the detailed description is to provide a method for providing a meal plan capable of enhancing productivity of a refrigerator by providing an optimized meal plan suitable for a personal health state, and a refrigerator using the same).

Claim(s) 6, 7, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyomatsu in view of Bennett as applied to claims 1 and 2 above, and further in view of US 20090258331 A1 to Do; Lydia Mai et al.

Re: Claim(s) 6, 17
Kiyomatsu in view of Bennett discloses those limitations as set forth in the rejection of claim(s) 1 and 2 above.
Kiyomatsu in view of Bennett does/do not appear to explicitly disclose wherein the processor is further configured to: in response to receiving recipe selection information from the display device, transmit setting information to a cooking device for making the dish based on the recipe, the setting in formation including at least one of a cooking mode, a cooking temperature, or a cooking time.
However, further attention is directed to Do which discloses said limitation (Fig. 9 and 0111 - FIG. 9 is a flowchart of the processing performed to perform the steps set forth in a recipe. Processing commences at 600 whereupon, at step 601, the first preparation step is selected from selected recipe 464 … At step 605, the interactive cooking preparation device identifies the ingredients and implements being used by the user, using sensors included in the interactive cooking preparation device and compares the ingredients/implements being used to those requested in the preparation step … A determination is made as to whether the current preparation step of the selected recipe involves control of an automated kitchen appliance (decision 611). If the current preparation step involves controlling a kitchen appliance, then decision 611 branches to "yes" branch 612 whereupon, at step 613, the appliance is controlled (e.g., turning on the oven to "bake" and setting the baking temperature to 350ºF)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kiyomatsu in view of Bennett invention by employing the teaching as taught by Do to provide the ability to assist a user in performing the steps of a recipe as well as control the kitchen appliances as needed for each step.  The motivation for the combination is given by Do (0002 - The present invention relates to an approach of interactive recipe preparation using a computerized interactive cooking device that assists the user by communicating with the user's kitchen appliances).

Re: Claim(s) 7, 18
Kiyomatsu in view of Bennett discloses those limitations as set forth in the rejection of claim(s) 1 and 2 above.
Kiyomatsu in view of Bennett does/do not appear to explicitly disclose wherein the processor is further configured to: in response to receiving recipe selection information from the display device, transmit first setting information to a first cooking device based on a cooking order included in the recipe and transmit second setting information to a second cooking device based on the cooking order after transmission of the first setting information.
However, further attention is directed to Do which discloses said limitation (see as analyzed in the rejection of claim 6 (i.e. for the first setting iteration.  See Fig. 9 (step 615) and 0111 - A determination is made as to whether there are more preparation steps needed to perform to complete the selected recipe (decision 615). If there are more preparation steps needed to complete after the user has completed the current preparation step, then decision 615 branches to "yes" branch 616 which loops back to select the next preparation step from selected recipe 464 and process the next step as described above.  The Examiner points out that the next step would comprise its own ingredients and/or implements which would subsequent loop back to steps 606, 610, 611, and 613 (i.e. a second setting iteration)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kiyomatsu in view of Bennett invention by employing the teaching as taught by Do to provide the ability to control one or more kitchen appliances needed in a recipe in a step-wise fashion.  The motivation for the combination is given by Do (0002 - The present invention relates to an approach of interactive recipe preparation using a computerized interactive cooking device that assists the user by communicating with the user's kitchen appliances).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyomatsu in view of Bennett as applied to claims 1, 2, and 8 above, and further in view of Jeong

Re: Claim(s) 10
Kiyomatsu in view of Bennett discloses those limitations as set forth in the rejection of claim(s) 1, 2, and 8 above.
Kiyomatsu in view of Bennett does/do not appear to explicitly disclose wherein the processor is further configured to: receive preference information about a preferred dish of a user, and select the second dish from among a plurality of dishes that can be made by using ingredients in the refrigerator based on the preference information.
However, further attention is directed to Jeong which discloses said limitation (0038 - In another aspect of the present invention, there is provided a method for providing a meal plan using a refrigerator, the method comprising: receiving information on food materials stored in a refrigerator; receiving and storing personal information related to a user's health status, the personal information input from a user, or transmitted from a personal information server provided at a medical institution or an examination institution; sorting the stored food materials into food materials which should not be taken, and food materials which are recommended, based on the stored personal information; generating a meal plan including a plurality of alternative dishes, using the rest food materials except for the food materials which should not be taken; correcting the generated meal plan, such that at least one dish using the food materials which are recommended is included; and providing the corrected meal plan.  The Examiner notes that a generated meal plan is corrected based on personal information about a user.  This would mean that a meal plan is initially generated (i.e. a first dish) and then later corrected based on the user’s personal information (i.e. a second dish).  0033 - a refrigerator having a meal plan generating means, the refrigerator comprising: an input means configured to input personal information related to a user's health status; a personal information storage means configured to store the input personal information; a food material information storage means configured to store information on types and the amount of food materials stored in the refrigerator; a recipe storage means configured to store information on ingredients and recipes required for a plurality of dishes; a food information storage means configured to store information on effects of each ingredient or each dish on health; a controller configured to generate a meal plan based on the food material information and the recipes, and configured to generate a meal plan by replacing or deleting dishes included in the generated meal plan, using the personal information storage means and the food material information storage means; and a display means configured to display the generated meal plan.  0088-0089 - In a case where a region corresponding to a specific dish is selected, a pop-up window may be displayed so as to provide a recipe and required materials with respect to the corresponding dish).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kiyomatsu in view of Bennett invention by employing the teaching as taught by Jeong to provide the ability to determine a meal plan (i.e. a dish) and its respective recipe.  The motivation for the combination is given by Jeong (0009 - an aspect of the detailed description is to provide a method for providing a meal plan capable of enhancing productivity of a refrigerator by providing an optimized meal plan suitable for a personal health state, and a refrigerator using the same).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415